Citation Nr: 0301817	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs 
nonservice-connected pension benefits.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The appellant had recognized service with the New Philippine 
Scouts from September 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 decision of the Manila, Republic 
of the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to nonservice-
connected pension benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained and 
the duties to inform and assist have been met.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant had service as a Philippine 
Scout in the United States Army from September 1946 to May 
1949.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 
107, 1521, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

With regard to the appellant's claim, the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The administrative decision, statement of the case, and VA 
letters to the appellant, apprised him of the information and 
evidence needed to substantiate the claim, the law applicable 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outline the 
specific objective and lay evidence that was considered when 
the determination was made.  There is no indication that any 
of the correspondence was returned as undeliverable.  
Accordingly, under the circumstances presented in this case, 
the appellant has been accorded ample notice as required by 
the VCAA.  As such, the Board finds that the documents 
clearly satisfied VA's duty to notify the appellant of the 
information and evidence necessary to substantiate his claim 
and identified the evidence that VA was to acquire on his 
behalf as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The appellant has provided 
documents relative to the status of his military service, and 
the VA has obtained objective verification of the appellant's 
military service.  As the facts are not in dispute in this 
case, the Board finds that reasonable efforts have been made 
to assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  There is no indication that there exists 
any evidence which has a bearing on this case that has not 
been obtained.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
claimant and the representative, and has enhanced its duty to 
assist a claimant in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
appellant will apply].  

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service. See 
38 U.S.C.A. §§ 101(2), 101(24) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.6 (2002).  Nonservice-connected 
disability pension may be awarded to a veteran of war who has 
qualifying service and is permanently and totally disabled.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2002).  A 
veteran meets the service requirement if he or she served in 
the "active military, naval, or air service" during the 
time periods listed in 38 U.S.C.A. § 1521(j).



The record reflects that the National Personnel Records 
Center (NPRC) has confirmed that the appellant served in the 
Philippine Scouts from September 1946 to May 1949.  All 
enlistments in the Philippine Scouts between October 6, 1945, 
and June 30, 1947, were in the "New" Philippine Scouts.  
See 38 C.F.R. § 3.40(b) (2002); Laruan v. Principi, 4 Vet. 
App. 100 (1993).  New Philippine Scouts are limited, under 
38 U.S.C.A. § 107(b), to VA benefits for compensation for 
service-connected disability or death, and their survivors 
may receive dependency and indemnity compensation for the 
service-connected death of the veterans.  See Laruan, 1 Vet. 
App. at 101.  Under section 107(b), service in the New 
Philippine Scouts is not deemed to be "active military, 
naval, or air service" for purposes of eligibility for 
nonservice-connected pension benefits.  Therefore, the 
appellant does not meet the qualifying service requisite for 
a nonservice-connected pension.  

The United States Court of Appeals for Veterans Claims 
(Court) has upheld this law and the associated regulations.  
See Laruan at 101; Reonal v Brown, 5 Vet. App. 458 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Similar 
restrictions involving Philippine service have been held not 
to violate the United States Constitution.  Quiban v. 
Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), 
rehearing denied (July 18, 1991).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) as applied to a 
Philippine veteran who subsequently moved to the United 
States.  Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 1993), 
cert. denied, 126 L. Ed. 2d 601 (1993).  

In summary, the appellant's only service was with the New 
Philippine Scouts from September 1946 to May 1949.  Pursuant 
to statutory and case law, his service in the former "New" 
Philippine Scouts was not active military, naval, or air 
service for purposes of qualifying for VA benefits except for 
certain specified benefits.  Pension is not a specified 
benefit, so it is not available to a former "New" 
Philippine Scout.  38 U.S.C.A. § 107(b).  Accordingly, the 
appellant's claim for VA pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in cases where the law is dispositive of the claim, 
the claim should be denied due to a lack of entitlement under 
the law).  

ORDER

Basic eligibility for entitlement to VA pension benefits is 
not established.  The appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

